883 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abdul S. UMMATALLAH, Plaintiff-Appellant,v.SHERIFF'S DEPARTMENT, COUNTY OF HENRICO, Defendant-Appellee.
No. 89-7565.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1989.Decided Aug. 10, 1989.

Abdul S. Ummatallah, appellant pro se.
Before WIDENER, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Abdul S. Ummatallah, a Virginia inmate, filed this suit pursuant to 42 U.S.C. Sec. 1983, alleging that he had been erroneously classified as "black" on his prison records, when in fact he was Hispanic.  The district court dismissed the suit as frivolous under 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court court.  Ummatallah v. Sheriff's Dept., C/A No. 89-36-AM (E.D.Va. Mar. 2, 1989).  However, we modify the order of dismissal to reflect that it is without prejudice to Ummatallah's ability to reinstate the suit should the allegedly erroneous racial classification be relied upon by prison authorities to a constitutionally significant degree.  See 28 U.S.C. Sec. 2106.  We dispense with oral argument because the facts and legal issues are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.